DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2,3 of U.S. Patent No. 10,590,666. Although the claims at issue are not identical, they are not patentably distinct from each other because the all of the elements that are claimed in claims 1-2 are described in the claims of U.S. Patent No. 10,590,666. The differences are not patentably distinct.
Claims 8-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-3 U.S. Patent No. 10,590,666 in view of Geiger (EP 0581431). Examiner notes that Geiger teaches the features of “wherein the protruding part protrudes from the rear end side in a direction away from the front end side; 20wherein the protruding part protrudes rearwardly along at least a portion of a thickness of the dial.” Of claim 8 and claim 9 and “wherein when viewed in a direction perpendicular to the direction looking toward the rear end side, the at least one protrusion extends rearwardly at least as far as a rearwardmost part of the dial.” Of claim 10 and claim 12. (see art rejection below)
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itagaki (US 20080110354).
Regarding claim 1, Itagaki discloses a binding machine (Fig. 1-5) comprising: a wire feeding unit (3) which feeds a wire; a curl guide (11) which curls the wire fed by the wire feeding unit around an object to be bound; a binding unit (4) including a twisting shaft ([0047] twist shaft) which is rotatable around a predetermined axis ([0043] axis of rotation of the shaft), and a gripping part ([0047] clamp plates) located at one end of the twisting shaft, wherein the gripping part grips the wire curled by the curl guide and the twisting shaft twists the gripped wire so as to bind the object ([0047-0048] clamp plates at the end of the shaft); a motor ([0040] lines 8-9) which operates the binding unit; a binding machine main body (2) having a front end side (shown below) at which the object is bound, a rear end side (shown below) at an opposite end to the front end side, and a top side (shown below) which extends between the front end side and the rear end side, wherein a handle part (5) extends downwardly from the binding machine main body at a lower portion (shown below) of the binding machine main body, wherein the curl guide is located at the front end side, and wherein the wire feeding unit, the motor and the binding unit are housed by the binding machine main body; a dial (10) located at the rear end side of the binding machine main body and which sets a predetermined operation condition ([0040] lines 10-13: dial is a twisting torque setting dial), wherein the dial adjusts operation of the motor; wherein the dial is rotatable to plural different stepped positions (dial is capable of being rotated to different stepped positions) corresponding to plural different motor operating conditions (torque setting conditions of the motor), and wherein the plural different positions of the dial are visually recognizable (when the user holds the handle part and hold the device such that the top part is lower than the eye level, the user can recognize the dial positions) in a view looking toward the rear end side in a state in which a user holds the handle part with the curl guide facing an object being bound and the rear end side facing the user; and the binding machine main body further including a protruding part (shown below) which protrudes from the rear end side at a location adjacent (right side of the dial) to the dial, wherein the protruding part protrudes from the rear end side in a direction away from the front end side.

    PNG
    media_image1.png
    556
    746
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    569
    730
    media_image2.png
    Greyscale


Regarding claim 2, Itagaki discloses the binding machine according to claim 1, further including a power switch (8) to switch the binding machine between ON and OFF ([0040] lines 10-11); wherein the plural positions of the dial correspond to plural different operating conditions of the motor when the binding machine is ON (when the device is ON, the dial settings correspond to the motor condition); and wherein the plural different operating conditions of the motor correspond to plural different speeds or plural different torques of the motor at plural different step positions of the dial.

Regarding claim 3, Itagaki discloses the binding machine according to claim 2, wherein the power switch is coupled to the binding machine main body at a different vertical position than the dial (when the binding machine is held 90 degrees clock wise from Fig. 1, this limitation is met).
Regarding claim 4, Itagaki discloses the binding machine according to claim 3, further including a light (9) on the rear end side of the machine main body, wherein the light is configured to operate in both an ON state ([0042] when low voltage and power supply switch is on, light will be on) and in a blinking state (examiner notes that [0042] when low voltage state, and the power supply switch turned on and off, the light will blink).

Regarding claim 5, Itagaki discloses the binding machine according to claim 4, wherein the light operates in the ON state when the power switch is ON ([0042] when low voltage and power supply switch is on, light will be on), and in the blinking state in response to detection of an abnormality (examiner notes that [0042] when low voltage state i.e. abnormality, and the power supply switch turned on and off, the light will blink).

Regarding claim 6, Itagaki discloses the binding machine according to claim 1, wherein plural different stepped positions include a fixed number of stepped positions corresponding to a fixed number of operating positions (dial is capable of being rotated to a stepped positions corresponding to a fixed number of operating positions because as dial rotates, it would hit the positions as claimed).

Regarding claim 7, Itagaki discloses the binding machine according to claim 1, wherein when viewed in a direction looking toward the rear end side, the protruding part is on at least one side (toward the user side when device is gripped) of the dial and another side (side where 8-10 are disposed) of the dial is open by way of an open portion (8-10 are disposed in an open portion) or a notch.

Regarding claim 8, Itagaki discloses a binding machine (Fig. 1-5) comprising: a wire feeding unit (3) which feeds a wire; a curl guide (11) which curls the wire fed by the wire feeding unit around an object to be bound; a binding unit (4) including a twisting shaft ([0047] twist shaft) which is rotatable around a predetermined axis ([0043] axis of rotation of the shaft), and a gripping part ([0047] clamp plates) located at one end of the twisting shaft, wherein the gripping part grips the wire curled by the curl guide and the twisting shaft twists the gripped wire so as to bind the object ([0047-0048] clamp plates at the end of the shaft); a motor ([0040] lines 8-9) which operates the binding unit; a binding machine main body (2) having a front end side (shown below) at which the object is bound, a rear end side (shown below) at an opposite end to the front end side, and a top side (shown below) which extends between the front end side and the rear end side, wherein a handle part (5) extends downwardly from the binding machine main body at a lower portion (shown below) of the binding machine main body, wherein the curl guide is located at the front end side, and wherein the wire feeding unit, the motor and the binding unit are housed by the binding machine main body; a dial (10) located at the rear end side of the binding machine main body and which sets a predetermined operation condition ([0040] lines 10-13: dial is a twisting torque setting dial), wherein the dial adjusts operation of the motor; wherein the dial is rotatable to plural different positions (dial is capable of being rotated to different positions) corresponding to plural different motor operating conditions (torque setting conditions of the motor), and wherein the plural different positions of the dial are visually recognizable (when the user holds the handle part and hold the device such that the top part is lower than the eye level, the user can recognize the dial positions) in a view looking toward the rear end side in a state in which a user holds the handle part with the curl guide facing an object being bound and the rear end side facing the user; and the binding machine main body further including a protruding part (shown below) which protrudes from the rear end side at a location adjacent (right side of the dial) to the dial, wherein the protruding part protrudes from the rear end side in a direction away from the front end side; wherein the protruding part protrudes rearwardly along at least a portion of a thickness of the dial (see annotated figure below).


    PNG
    media_image1.png
    556
    746
    media_image1.png
    Greyscale


    PNG
    media_image3.png
    541
    677
    media_image3.png
    Greyscale




Regarding claim 9, Itagaki discloses the binding machine according to claim 8, further including a power switch (8) to switch the binding machine between ON and OFF ([0040] lines 10-11); wherein the plural positions of the dial correspond to plural different operating conditions of the motor when the binding machine is ON (when the device is ON, the dial settings correspond to the motor condition); and wherein the plural different operating conditions of the motor correspond to plural different speeds or plural different torques of the motor at plural different step positions of the dial.

Regarding claim 10, Itagaki discloses a binding machine (Fig. 1-5) comprising: a wire feeding unit (3) which feeds a wire; a curl guide (11) which curls the wire fed by the wire feeding unit around an object to be bound; a binding unit (4) including a twisting shaft ([0047] twist shaft) which is rotatable around a predetermined axis ([0043] axis of rotation of the shaft), and a gripping part ([0047] clamp plates) located at one end of the twisting shaft, wherein the gripping part grips the wire curled by the curl guide and the twisting shaft twists the gripped wire so as to bind the object ([0047-0048] clamp plates at the end of the shaft); a motor ([0040] lines 8-9) which operates the binding unit; a binding machine main body (2) having a front end side (shown below) at which the object is bound, a rear end side (shown below) at an opposite end to the front end side, and a top side (shown below) which extends between the front end side and the rear end side, wherein a handle part (5) extends downwardly from the binding machine main body at a lower portion (shown below) of the binding machine main body, wherein the curl guide is located at the front end side, and wherein the wire feeding unit, the motor and the binding unit are housed by the binding machine main body; a dial (10) located at the rear end side of the binding machine main body and which sets a predetermined operation condition ([0040] lines 10-13: dial is a twisting torque setting dial), wherein the dial adjusts operation of the motor; wherein the dial is rotatable to plural different positions (dial is capable of being rotated to different positions) corresponding to plural different motor operating conditions (torque setting conditions of the motor), and wherein the plural different positions of the dial are visually recognizable (when the user holds the handle part and hold the device such that the top part is lower than the eye level, the user can recognize the dial positions) in a view looking toward the rear end side in a state in which a user holds the handle part with the curl guide facing an object being bound and the rear end side facing the user; and the binding machine main body further including a protruding part (shown below) which protrudes from the rear end side at a location adjacent (right side of the dial) to the dial, wherein the protruding part protrudes from the rear end side in a direction away from the front end side; wherein when viewed in a direction perpendicular to the direction looking toward the rear end side, the at least one protrusion extends rearwardly at least as far as (protrusion extends farther than the rearwardmost part of the dial) a rearwardmost part of the dial.


    PNG
    media_image1.png
    556
    746
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    569
    730
    media_image2.png
    Greyscale



Regarding claim 11, Itagaki discloses the binding machine according to claim 10, wherein when viewed in a direction looking toward the rear end side, the protruding part is on at least one side (toward the user side when device is gripped) of the dial and another side (side where 8-10 are disposed) of the dial is open by way of an open portion (8-10 are disposed in an open portion) or a notch.
Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Figiel (US 20170174374) teaches LED light blinking when the tool is broken or malfunctioning [0153].
Both Geiger (EP 0581431) and Geiger (EP 0576186) teach a dial on the back end of the hand tool (see Fig. 1-2, element 31).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BOBBY YEONJIN KIM/Examiner, Art Unit 3725